            Case 1:18-cv-01336-TSC Document 32 Filed 12/23/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                       )
DANIEL A. UMBERT, et al.,                              )
                                                       )
                Plaintiffs,                            )
                                                       )
                v.                                     )       Civil Action No. 18-1336 (TSC)
                                                       )
UNITED STATES OF AMERICA, et al.,                      )
                                                       )
                Defendants.                            )
                                                       )

                        JOINT MOTION FOR PROTECTIVE ORDER

       Defendants, the United States of America, and others, and Plaintiffs, Daniel A. Umbert,

and others, jointly ask the Court for a protective order in this case to permit the parties to

designate certain information as confidential in discovery, pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure. Plaintiffs in this action allege that Defendants violated the National

Firearms Act, the Gun Control Act and the Second Amendment of the U.S. Constitution in their

handling of several background checks required under the Act. Certain records and information

(including electronically stored information) that may be relevant to those claims are protected

by the Privacy Act of 1974, 5 U.S.C. ' 552a, or otherwise may be deserving of protection from

public disclosure. The proposed protective order will permit the parties to have access to and

use such material for purposes of this litigation without undermining legitimate privacy

concerns.

       A proposed order is attached.




                                                  1
         Case 1:18-cv-01336-TSC Document 32 Filed 12/23/19 Page 2 of 2



Dated: December 23, 2019              Respectfully submitted,

 /s/ Stephen D. Stamboulieh                JESSIE K. LIU, D.C. Bar #472845
Stephen D. Stamboulieh                     United States Attorney for the District of Columbia
Stamboulieh Law, PLLC
P.O. Box 4008                              DANIEL F. VAN HORN, D.C. Bar #924092
Madison, MS 39130                          Assistant United States Attorney
(601) 852-3440
stephen@sdslaw.us                            /s/ Alan Burch
MS Bar No. 102784                          ALAN BURCH, D.C. Bar #470655
DC District Court Bar #MS0009              Assistant United States Attorney
                                           United States Attorney’s Office, Civil Division
 /s/ Alan Alexander Beck                   555 Fourth St., NW
Alan Alexander Beck                        Washington, DC 20530
Law Office of Alan A. Beck                 (202) 252-2550, alan.burch@usdoj.gov
2692 Harcourt Drive
San Diego, CA 92103                        Counsel for Defendants
(619) 905-9105
Hawaii Bar No. 9145
DC District Court #HI001
alan.alexander.beck@gmail.com

Counsel for Plaintiffs




                                       2
